LONGYEAR, District Judge.
This application is founded on section 89 of the act of March 2,1799 (1 Stat. 695). That statute provides that in such cases the goods, &e., shall be appraised, and on the return of the ap-praisement, if the claimant shall give a bond as prescribed by the section, for the payment to the United States of a sum equal to such appraisement, and shall, moreover, “produce a certificate. * * * that the duties on the goods * * * have been paid or secured in like manner as if the goods had been legally entered,” the court shall order such goods, &c., to be delivered to such claimant.
The questions presented for decision are:— First. What “duties” are required to be certified as paid in order to entitle the claimant to a delivery of the property?—and, second. Should the appraisement be the value of the property less the duties paid, or the full value without deduction?
These questions do not appear to have been heretofore presented to this court. The second question, however, does appear to have been presented and fully considered by Judge' Blatchford in the district court for the Southern district of New York, in the case of Four Cases of Silk Ribbons [Case No. 4,986].
1. As to the first question,—what duties must be certified to have been paid,—the statute specifies “the duties on the goods, &c.” What are “the duties on the goods” in this case? The term “duties” is clearly meant to and does include all burdens or taxes imposed upon property imported into the country, and all other burdens or taxes upon such property declared to be such by law. First. There is twenty per centum ad valorem upon the actual value at the place from whence the property is exported. In case an appraisement is made by the collector, as in this case, such appraisement must be taken to be the actual value until set aside by higher authority, under certain proceedings prescribed by statute, but which have not, in this case, been resorted to by the claimant Second. The additional twenty per centum ad valorem required to be levied, &c., by the act of March 3, 1865, in case the appraised value shall be ten per centum more than the sum at which the property was entered. This is expressly declared by the act to be “duty.” It may be said that this additional levy is in the nature of a penalty; but the statute prescribes that it shall be “levied, collected, and paid,” as “duty.” There is no room for construction here. The statute fixes its character, and there can be no doubt the word “duties” in section 89 includes not only the original duty of twenty per centum, but also the added duty of twenty per centum, both to be estimated upon the value as appraised by the collector. The words “have been paid,” &c., “in like manner as if the goods,” &c., “had been legally entered,” refer to the manner of payment, &c., and not to the amount to be paid. The certificate, therefore, must show the whole amount of duties paid, including the twenty per centum added duty.
2. The appiaisement must be the actual cash value of the property at the time of the seizure. The property was seized in the hands of the importer. This presents a very different question from that of a case of goods seized in warehouse. Goods in the hands of the importer have entered into and form a part of the general stock of the country, and are worth in cash just what any such goods are worth at the time and place of seizure, and such market value is the same whether the duties have been paid or not. In fact, the legal duties to which imported goods are subject enter into and constitute a part of their value in the hands of the importer, and to deduct these duties would be to appraise the property at so much less than its actual value.
.Not so with goods seized in warehouse. In that case the goods have never entered into rhe consumption of the country, and constitute no part of its general stock. Such goods cannot be placed in market without first paying the duties. Such duties may never be paid, because the goods may be re-exported. At the time of the seizure the goods are virtually in the hands of the government, and have been from the moment they touched our shores, and there they must remain until they are released on payment of duties, or for exportation, or on a bond for their value under section 89 of the act of 1799. The value of such goods at the time of seizure, therefore, is evidently what would be their market value if they had entered into the consumption of the country, at the place of seizure, less the amount of duties required to be paid to bring them into market.
This distinction between goods in the hands of the importer and goods in warehouse is clearly and distinctly recognized in the case of Four Cases of Silk Ribbons, before cited. I entirely concur in the reasoning and conclusions of the learned district judge in that case.
The appraisement, therefore, must be the actual cash value of the property at Port Huron, at the time of the seizure, without any deduction, and a certificate of the payment of the full amount of duties levied, including the added duty of twenty per centum, must be produced before the property can be delivered to the claimant.